Hill, C. J.
1. The grounds of error set out in the amendment to the motion for a new trial, not'having been approved or verified by the trial judge, will not be considered by this court. Jackson v. State, 116 Ga. 834 (43 S. E. 255); Dunn v. State, 116 Ga. 515 (42 S. E. 772); Taylor v. Brown, 114 Ga. 299 (40 S. E. 281); Long v. Scanlan, 105 Ga. 424 (31 S. E. 436).
2. A judgment sustaining a demurrer to a special plea in bar to an indictment can not be made a ground of a motion for a new trial. Exception to such a judgment must be taken either by a bill of exceptions sued out within twenty days from the date of the judgment, or by exceptions pendente lite, properly allowed and certified, on which error is duly assigned. Rogers v. State, 1 Ga. App. 527 (58 S. E. 236); Long v. State, 118 Ga. 319 (45 S. E. 416).
3. The statutory grounds of the motion for a new trial are without merit, there being some evidence to support the verdict which was approved by the trial court. Judgment affirmed.